Citation Nr: 0215926	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  00-08 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for a head injury.

3. Entitlement to service connection for hypertension, change 
of teeth, runny nose, slurred speech, sense of smell, 
sense of taste, secondary to head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to May 
1964.

These matters came to the Board of Veterans' Appeals (Board) 
from an October 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent 
possible, been accomplished.

2. The record contains a diagnosis of PTSD.

3. The veteran did not engage in combat with the enemy during 
service.

4. The veteran's only claimed in-service stressful experience 
has not been corroborated by service records or other 
credible, supporting evidence, and the veteran has not 
provided sufficient information for VA to further attempt 
to independently corroborate that or any other in-service 
experience.

5. There is no competent (medical) evidence of a head injury.

6. The claim of service connection for hypertension, change 
of teeth, runny nose, slurred speech, sense of smell, 
sense of taste, secondary to a head injury has no legal 
basis.





CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.304(f) (2002); 38 C.F.R. § 3.304(f) 
(1996).

2. Service connection is not warranted for a head injury.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 2001).

3. The claim of service connection for hypertension, change 
of teeth, runny nose, slurred speech, sense of smell, 
sense of taste, secondary to a head injury has no legal 
merit.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & 
Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Here, the claims for a head injury and disabilities secondary 
to a head injury, were originally denied by the RO as not 
well grounded in October 1995.  However, in the January 2000 
statement of the case, the claim was reviewed on the merits.  
In light of the new law, the Board will adjudicate the claims 
on the merits.

Through the February 2000 statement of the case, and the 
supplemental statement of the case addressing PTSD issued in 
April 2002,  as well as in December 1994, January 2000, and 
October 2001 correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and provided ample opportunity to submit information and 
evidence.  Moreover, there is no indication that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The enlistment examination and medical history reports of 
1961 are negative for reports of psychiatric conditions or 
head injuries.  On his initial dental examination in service,  
it was noted that teeth #31 and #18 were absent.  In October 
1961, tooth #29 was extracted.  In November 1961, tooth #30 
was extracted. In March 1962, teeth # 2 and #3 were 
extracted.  Tooth #14 was extracted in October 1962, and 
tooth # 16 was extracted in July 1963.   

The service medical records show that in November 1962, the 
veteran suffered a laceration to the face, and that he 
reported that the injury occurred when he tripped and hip the 
corner of a bunk with his chin.  The laceration was closed 
under local anesthesia and the sutures were removed 4 days 
later.  He was hospitalized for about a week.  

A psychiatric consultation was completed in 1964 in view of 
the veteran's difficulty with service.  The examiner reported 
an impression of passive aggressiveness, and determined that 
the condition existed prior to the veteran's entry into 
service.  This assessment was based on the veteran's self-
related history on ongoing trouble in school, with numerous 
suspensions and many episodes of skipping school.  He left 
school at age 16, when he was in 8th grade. The examiner 
commented that the veteran did not manifest the signs and 
symptoms of a neurosis or a psychosis, but he did show signs 
of a personality disorder and the inability to get along in 
service.  

The separation examination report noted a 4-inch facial scar.  
The psychiatric examination was considered normal.  Blood 
pressure readings obtained in service do not indicate the 
presence of hypertension.  

Service personnel records reveal that the veteran was given a 
summary court martial in September 1961 for disobeying the 
orders of a NCO.  He received a summary court martial in 
September 1962 for being absent without leave (AWOL) for 10 
days.  He received a special court martial in February 1963 
for being AWOL a second time.

A VA examination was conducted in April 1975.  The veteran 
reported that he was attacked with a razor during service.  
At that time, the examiner noted that a few teeth were 
missing.  

VA records dated in the 1980s reflect the treatment of high 
blood pressure.  A VA examination was conducted in 1987.  At 
that time, hypertension was diagnosed.  The veteran related 
that he had occasional difficulty in speech articulation due 
to the facial wound.  According to a January 1990 VA 
treatment record entry, the veteran's history of hypertension 
dated back 4-years.

In October 1994, VA received the veteran's claim alleging 
entitlement to service connection for PTSD, a head injury, 
and residuals related to the head injury.  The veteran 
reported that around November 1961, he was attacked with a 
foot locker box and beaten until he blacked out.  Later, 
teeth were removed from the back of his mouth.  The veteran 
indicated that this was the reason for his high fever.  

A VA psychiatric examination was conducted in December 1994.  
The veteran reported that during service, he was attacked and 
cut on the face with a knife.  He began to drink after this 
episode and was cited many times.  The examiner determined 
that the veteran fit the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (3rd 
ed.) (DSM-III) criteria for PTSD and alcohol dependence.  It 
does not appear that the veteran's service medical records or 
claims folder were available to the physician.

On the dental examination, the examiner noted poor dentition, 
and determined that it was difficult to relate the dentition 
to the facial scar. 

Regarding the sense of smell, the veteran reported a 10-year 
history of the inability to smell.  The examination revealed 
a partial loss.  The examiner diagnosed loss of sense of 
smell, olfactory or cranial nerve I damage.  Regarding the 
loss of taste, the examiner determined that the veteran was 
not suffering from a loss of sense of taste.  er 
diagnosdetermined that it was difficult to relate the 
dentition

Of record are VA and non-VA records dated from the 1990s to 
2001, and include entries related to the treatment of 
hypertension and PTSD, as well as complaints related to the 
eyes.  On an eye examination conducted in December 1999, the 
examiner reported diagnoses of herpes zoster, increased 
cup/disc ratio, early age related macular degeneration, and 
refraction.  On a visit in December 2001, the examiner noted 
an impression of myopia, astigmatism, presbyopia, and 
suspected glaucoma.  

On a visit in December 1999, the examiner connected the 
veteran's PTSD with the traumatic event in service that the 
veteran described.  A diagnosis of PTSD appears in a January 
2000 report.  According to the report, the veteran indicated 
that he was beaten during boot camp, witnessed other 
servicemen incur injuries, and being cut with a razor on the 
face.  In a November 2001 letter, a social worker noted a 
diagnosis of PTSD.  The social worker referred to the 
reported history of a razor attack in service.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2002).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  38 
C.F.R. § 3.304(f). [Parenthetically, the Board notes that the 
version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD, that requirement has 
since been eliminated; as, in this regard, the current 
version-requiring only a diagnosis rendered in accordance 
with 38 C.F.R. § 4.125(a), which incorporates the provisions 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV)-is 
more favorable to the veteran, it must be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas, 1 Vet. App. At 312-13.]

In this case, PTSD has been diagnosed.  Therefore, the first 
of the required elements for granting a claim for service 
connection for PTSD is present.  However, what is missing in 
this case, is the second of the three criteria under 38 
C.F.R. § 3.304(f), credible supporting evidence that any of 
the claimed, in-service stressors actually occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy".  See 38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(f) (2002); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If VA determines either 
that the veteran did not engage in combat with the enemy or 
that he did engage in combat, but that the alleged stressor 
is not combat related, then his lay testimony, in and of 
itself, is not sufficient to establish the occurrence of his 
alleged stressor.  Instead, the record must contain evidence 
that corroborates his testimony or statements.  Zarycki, 6 
Vet. App. At 98. 

Here, the records do not show, and the veteran does not 
allege that his stressors are related to combat.  The veteran 
has specifically stated that his stressor is having his face 
cut by a fellow serviceman.  Although the record clearly 
shows that the veteran suffered a facial laceration in 
service, the evidence of record does not corroborate his 
alleged stressor.  The service medical records, which 
document the veteran's contemporaneous account of the 
incurrence of the injury during service, are negative for the 
report of an attack.  The records show that the veteran 
reported that the injury occurred as the result of a fall.  
Therefore, the records do not offer verification of the 
events the veteran has relayed.  Standing alone, the 
veteran's lay assertions are not sufficient evidence of a 
stressor.  The veteran also has not provided any statements 
from his former servicemen or other information or indicated 
any other source to corroborate any of his alleged in-service 
stressful experience.  Furthermore, the veteran has indicated 
that his problems began following the alleged attack in 
November 1962.  However, service medical records reflect that 
veteran was given a summary court martial in September 1961 
(only 2 weeks after entering service) for disobeying orders, 
and a summary court martial in September 1962 for being AWOL.  
Both incidents occurred prior to the claimed attack.  
Furthermore, the veteran admitted to many discipline problems 
in school, prior to service.

In the absence of credible evidence that a claimed stressor 
(sufficient to support a diagnosis of PTSD) actually 
occurred, an essential criterion of 38 C.F.R. § 3.304(f), the 
Board must conclude that the claim for service connection for 
PTSD must be denied.  Although the veteran is entitled to the 
benefit of the doubt when the evidence supporting a grant of 
his claim and the evidence supporting a denial of his claim 
are in approximate balance, the benefit of the doubt doctrine 
is inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-58 (1990).

Head Injury and Residuals

Here, the veteran alleges that he was beaten with a foot 
locker box around November 1961.  However, the service and 
post-service medical records are negative for findings 
related to the type of head injury that the veteran has 
described.  A facial injury occurred in November 1962 when 
the veteran tripped and hit his cheek on a bunk.  This is 
well documented.  Normally, where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including the veteran's 
solitary testimony may constitute sufficient evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Although the 
veteran can be considered competent to relay his experience, 
the medical evidence does not support this claim.  

Other than the veteran's mention of a head injury, the 
medical evidence of record is void of any clinical findings 
suggesting the diagnosis of an actual condition.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent evidence is lacking in this case with 
regard to an essential element, a diagnosed condition. 

Regarding his dental claims, the service dental records 
clearly confirm that absence of back teeth upon initial 
dental examination at time of entry into service, with the 
extraction of additional teeth within 2 months thereafter.  
The clinical findings on the dental examination do not 
confirm the veteran's allegations, as he reported the 
extraction of teeth following a beating.  [T]he submission of 
a facially valid claim is necessary; inherently incredible 
allegations of injury would obviously not suffice.  Gilbert 
v. Derwinski, 1 Vet.App. 49, 55 (1990)  However, in LeShore 
v. Brown, 8 Vet. App. 406 (1995), the Court held that medical 
professionals are not competent to transform a lay history, 
unenhanced by medical comment, into competent medical 
evidence based on their status as medical professionals.  
Although the veteran reported such a history of the 
extraction of teeth following a beating, this has not been 
confirmed, and, in fact, the evidence clearly establishes the 
loss of some teeth before service.

The veteran alleges that he suffers from hypertension, change 
of teeth, runny nose, slurred speech, sense of smell, sense 
of taste, secondary to a head injury.  Under 38 C.F.R. 
§ 3.310, disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  Given the above determination denying service 
connection for a head injury, there is no legal basis to 
grant secondary service connection for the claimed 
disabilities.  As the law, rather than the evidence, is 
dispositive in this case, the claim is denied.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for a head injury is denied.  

Service connection for hypertension, change of teeth, runny 
nose, slurred speech, sense of smell, sense of taste, 
secondary to head injury, is denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

